United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          October 30, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-61018
                          Summary Calendar


SABAHUDIN LJULJANOVIC,

                                    Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 924 885
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sabahudin Ljuljanovic petitions this court to review the

decision of the Board of Immigration Appeals (“BIA”) affirming

the immigration judge’s (“IJ”) denial of relief.   The IJ denied

Ljuljanovic’s requests for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).      Ljuljanovic

argues that:   (1) the BIA violated his due process rights by

summarily affirming the IJ’s decision; (2) the IJ erred in

concluding that he failed to establish a well-founded fear of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-61018
                                -2-

persecution; and (3) the IJ erred in concluding that he was not

entitled to relief under the CAT.

     Ljuljanovic’s due process challenge to the BIA’s summary

affirmance procedure is without merit.      See Soadjede v. Ashcroft,

324 F.3d 830, 832-33 (5th Cir. 2003).

     The IJ’s finding regarding that Ljuljanovic failed to

establish a well-founded fear of persecution was based upon

Ljuljanovic’s overall lack of knowledge concerning the political

and social changes in Montenegro.   This conclusion was based on

the evidence presented and is substantially reasonable.     See

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

Accordingly, the IJ’s determination must be upheld.      See Efe v.

Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).

     Ljuljanovic also argues that the IJ erred in denying him

relief under the CAT.   Considering the evidence presented, the

record does not compel the finding that Ljuljanovic met his

burden to show that it is more likely than not that he would be

tortured in Montenegro.   See id. at 907.

     Accordingly, Ljuljanovic’s petition for review is DENIED.